DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 12/06/2021.
2.    Claims 1 – 20 are pending.
3.    Claims 1 – 20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 11, 212, 172. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming common subject matter, modifying operational behavior of meters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mak T. Mak et al (US 20120173252 A1) hereinafter “Mak” in view of Sang-Ho Ahn (US 20090198384 A1), hereinafter “Ahn”.

Regarding Claim 1, Mak discloses a network device comprising:
one or more processors (Mak, Paragraphs 0007, 0022, processor);
and a memory storing firmware that when executed by the one or more processors causes the network device to perform operations comprising (Mak, Paragraphs 0007, 0018 memory):
executing the firmware according to a configuration file, wherein the executing includes receiving one or more commands updating the configuration file to become a modified configuration file (Mak, Paragraph 0030, receiving messages in order to manage the appliance (e.g., managing the electrical consumption of the appliance). Paragraphs 0040-0041, message indicating the relationships between the smart meters and appliances. Rules being used in order to control the smart meters at the premise);
and executing the firmware according to the modified configuration file, wherein executing the firmware according to the modified configuration file includes:
extracting a mode from the modified configuration file, the mode indicating a condition, a set of parameters, and a rule mapping the condition to an action (Mak, Paragraph 0013, utility providers are able to turn on and off consumer appliances, provide rebates for consuming less energy, etc. Paragraph 0030, subscriber device receives messages from the utility manager in order to manage the appliance. Subscriber can instruct the utility manager to turn off the appliance using the logic of the smart meter using rules stored in the storage system, wherein the rules also indicate what constitute critical events at a subscriber’s premise or other designated location to manage the appliance upon the occurrence of the event. Paragraph 0039, presence document includes the presence information of all appliances, electric devices, energy profiles, physical state parameters, etc. Paragraph 0041, the rules database includes and stores rules set by a consumer or subscriber regarding control of electricity consumption at his or her premise or other designated location. The rules also indicate what constitute critical events at a subscriber's premise and thus, include event lists and event categories).

However, Mak fails to explicitly disclose evaluating the condition based on one or more parameter values associated with the set of parameters; and in response to determining that the condition has been met, performing the action, wherein performing the action modifies how a resource is distributed at a location.

Ahn, from the same or similar field of endeavor, discloses evaluating the condition based on one or more parameter values associated with the set of parameters (Ahn, Paragraph 0047, electric smart meter, which includes an integrated monitoring module and power stabilization means. Paragraph 0060, monitoring module performs detection of faults, meter reading, detection of facility status, and control of loads and home electric appliances. Paragraph 0061, monitoring module includes a demand response device and an automatic meter reader (AMR), which receives various metered data (e.g., gas, city water, hot water, heat, and electricity). Paragraph 0062, control unit controls various loads and home electric appliances in response to control of the first microprocessor of the electric smart meter. Paragraph 0078, smart meter provides real-time monitoring and can find failure occurrences. Paragraph 0085, smart meter receives various power failures from power safety monitoring device and stores the values in the memory. Paragraph 0094, smart meter determines whether there stopping the operation of a load should be made);
and in response to determining that the condition has been met, performing the action, wherein performing the action modifies how a resource is distributed at a location (Ahn, Paragraph 0095, if the determination for stopping the operation of the load is made, the first microprocessor sends a power cease (interruption) command to the demand controller, which in turn stops the electricity supplied to a particular set-up or a home appliance, in response to the rate system to forcibly interrupt the operation of the load).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mak in view of Ahn in order to further modify the method of managing events in a smart grid from the teachings of Mak with the method of remote metering and controlling systems using an electric smart meter from the teachings of Ahn.

One of ordinary skill in the art would have been motivated because by include sending a command to stop the supplied power to the home electric appliance, it would prevent more failures from that particular appliance (Ahn – Paragraphs 0078-0079).



Regarding Claim 2, the combination of Mak and Ahn disclose the network device of claim 1 above, where Ahn further discloses further comprising:
a sensor (Ahn, Paragraph 0050, sensors);
and the operations further comprise setting a first parameter value of the one or more parameter values based on sensor data from the sensor (Ahn, Paragraph 0061, AMR receives various metered data (e.g., gas, city water, hot water, heat, and electricity). Paragraph 0064, electric safety monitor monitors occurrences of arc, electricity leakage, trips status of a circuit breaker, etc. and output an alarm or a trip signal. Paragraphs 0078-0079, smart meter provides real-time monitoring, finding failure occurrences, etc. Paragraphs 0085-0086, smart meter receives various power failures from the power safety monitoring device and transmits them to the master server).

Regarding Claim 3, the combination of Mak and Ahn disclose the network device of claim 1 above, where Ahn further discloses wherein the resource comprises electricity distributed via a power line coupled to the network device (Ahn, Paragraph 0061, integrated monitoring module of smart meter includes an automatic meter reader (AMR) that receives various metered data (e.g., gas, city water, hot water, heat, and electricity). AMR supports various communication methods (e.g., RS-485, RS-422 and MM-bus) to allow communicating with all kinds of facilities meters).

Regarding Claim 4, the combination of Mak and Ahn disclose the network device of claim 1 above, where Ahn further discloses wherein the resource comprises gas distributed via a gas line coupled to the network device (Ahn, Paragraph 0061, integrated monitoring module of smart meter includes an automatic meter reader (AMR) that receives various metered data (e.g., gas, city water, hot water, heat, and electricity). AMR supports various communication methods (e.g., RS-485, RS-422 and MM-bus) to allow communicating with all kinds of facilities meters).

Regarding Claim 5, the combination of Mak and Ahn disclose the network device of claim 1 above, where Ahn further discloses wherein the resource comprises water distributed via a water line coupled to the network device (Ahn, Paragraph 0061, integrated monitoring module of smart meter includes an automatic meter reader (AMR) that receives various metered data (e.g., gas, city water, hot water, heat, and electricity). AMR supports various communication methods (e.g., RS-485, RS-422 and MM-bus) to allow communicating with all kinds of facilities meters).

Regarding Claim 6, the combination of Mak and Ahn disclose the network device of claim 1 above, where Ahn further discloses wherein evaluating the condition comprises determining that a number of port scans associated with the network device exceeds a threshold value (Ahn, Paragraph 0061, AMR receives various metered data (e.g., gas, city water, hot water, heat, and electricity). Paragraph 0064, electric safety monitor monitors occurrences of arc, electricity leakage, trips status of a circuit breaker, etc. and output an alarm or a trip signal. Paragraphs 0078-0079, smart meter provides real-time monitoring, finding failure occurrences, etc. Paragraphs 0085-0086, smart meter receives various power failures from the power safety monitoring device and transmits them to the master server. The Examiner interprets that the received power failure is equivalent to a value exceeding a threshold value in order to meet the first condition).

Regarding Claim 7, the combination of Mak and Ahn disclose the network device of claim 1 above, where Mak further discloses wherein:
the condition indicates an event (Mak, Paragraph 0055, smart meter records or observes a critical event at a premise (e.g., energy overconsumption));
and wherein Ahn further discloses and the action mitigates the event (Ahn, Paragraph 0095, if the determination for stopping the operation of the load is made, the first microprocessor sends a power cease (interruption) command to the demand controller, which in turn stops the electricity supplied to a particular set-up or a home appliance, in response to the rate system to forcibly interrupt the operation of the load).


Claim 9 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Regarding Claim 10, the combination of Mak and Ahn disclose the method of claim 9 above, where Ahn further discloses wherein a first rule of the set of rules maps the condition to the action (Ahn, Paragraph 0047, electric smart meter, which includes an integrated monitoring module and power stabilization means. Paragraph 0060, monitoring module performs detection of faults, meter reading, detection of facility status, and control of loads and home electric appliances. Paragraph 0061, monitoring module includes a demand response device and an automatic meter reader (AMR), which receives various metered data (e.g., gas, city water, hot water, heat, and electricity). Paragraph 0062, control unit controls various loads and home electric appliances in response to control of the first microprocessor of the electric smart meter. Paragraph 0078, smart meter provides real-time monitoring and can find failure occurrences. Paragraph 0085, smart meter receives various power failures from power safety monitoring device and stores the values in the memory. Paragraph 0094, smart meter determines whether there stopping the operation of a load should be made).

Regarding Claim 11, the combination of Mak and Ahn disclose the method of claim 9 above, where Ahn further discloses wherein determining that the condition has been met comprises evaluating a mathematical expression included in the condition (Ahn, Paragraph 0061, AMR receives various metered data (e.g., gas, city water, hot water, heat, and electricity). Paragraph 0064, electric safety monitor monitors occurrences of arc, electricity leakage, trips status of a circuit breaker, etc. and output an alarm or a trip signal. Paragraphs 0078-0079, smart meter provides real-time monitoring, finding failure occurrences, etc. Paragraphs 0085-0086, smart meter receives various power failures from the power safety monitoring device and transmits them to the master server. Paragraph 0043 of the Specification discloses that the mathematical expression represents for example the water pressure that can exceed the maximum pressure value. The Examiner interprets that the received power failure is equivalent to a value exceeding a mathematical expression in order to meet the first condition).

Regarding Claim 12, the combination of Mak and Ahn disclose the method of claim 9 above, where Ahn further discloses wherein determining that the condition has been met comprises determining that a sensor reading associated with distributing the resource at a point in time exceeds a threshold value included in the set of parameters (Ahn, Paragraph 0061, AMR receives various metered data (e.g., gas, city water, hot water, heat, and electricity). Paragraph 0064, electric safety monitor monitors occurrences of arc, electricity leakage, trips status of a circuit breaker, etc. and output an alarm or a trip signal. Paragraphs 0078-0079, smart meter provides real-time monitoring, finding failure occurrences, etc. Paragraphs 0085-0086, smart meter receives various power failures from the power safety monitoring device and transmits them to the master server. The Examiner interprets that the received power failure is equivalent to a value exceeding a mathematical expression in order to meet the first condition).

Regarding Claim 13, the combination of Mak and Ahn disclose the method of claim 9 above, where Ahn further discloses wherein:
the event corresponds to a spike in resource consumption at the location at a29PATENTAttorney Docket No.: ITRN/0084US1C1 point in time; and executing the action comprises terminating distribution of the resource at the location (Ahn, Paragraph 0064, electric safety monitor monitors occurrences of arc, electricity leakage, over-voltage and over-current, etc. and outputs an alarm or trip signal (field interruption and remote interruption) according to set-up contents. Paragraph 0095, first microprocessor of smart meter sends a power cease command to stop the electricity supplied to a particular set-up load or a home electric appliance).

Regarding Claim 14, the combination of Mak and Ahn disclose the method of claim 9 above, where Ahn further discloses wherein determining that the condition has been met comprises determining that an accumulated value associated with distributing the resource over a time interval exceeds a threshold value included in the set of parameters (Ahn, Paragraph 0064, electric safety monitor monitors occurrences of arc, electricity leakage, over-voltage and over-current, etc. Paragraphs 0078-0079, smart meter provides real-time monitoring, finding failure occurrences, etc. Paragraphs 0085-0086, smart meter receives various power failures from the power safety monitoring device and transmits them to the master server. The Examiner interprets that the received power failure is equivalent to a value exceeding a threshold value).


Regarding Claim 16, Mak discloses a non-transitory computer-readable medium storing program instructions that, when executed by a network device, cause the network device to perform operations comprising:
executing a firmware application according to a configuration file, wherein executing the firmware application according to the configuration file includes receiving, from a server, one or more commands updating the configuration file to become a modified configuration file that includes a rule and a set of parameters, the rule mapping a condition to an action (Mak, Paragraph 0016, allowing utilities and network service providers to collect information regarding consumers and their relationship across the smart grid. Paragraph 0025, environment includes a server that performs the process. Paragraph 0029, utility manager provides logic for managing/controlling electricity consumption of the customer appliance or other electric device within a smart grid. Smart meter is connected to a consumer appliance and monitors and records electrical consumption and/or other events. Paragraph 0030, user receives messages from utility manager in order to manage the appliance (e.g., managing electrical consumption of the appliance. Utility manager is instructed to turn off an appliance using the logic of the smart meter. Using rules stored in the storage system, the user instructs the utility provider to control electricity consumption by programming electricity consumption for only a specific period of time, for specific appliances, wherein the rules may also indicate what constitute critical events at a subscriber's premise or other designated location to manage the appliance upon the occurrence of the event. Paragraph 0057, rules database responds with the rule indicating the actions to take in response to the critical event. Watcher then sends the rule indicating the actions to take to the smart meter);
and executing the firmware application according to the modified configuration file, wherein executing the firmware application according to the modified configuration file includes: determining one or more parameter values associated with the set of parameters (Mak, Paragraph 0013, utility providers are able to turn on and off consumer appliances, provide rebates for consuming less energy, etc. Paragraph 0030, subscriber device receives messages from the utility manager in order to manage the appliance. Subscriber can instruct the utility manager to turn off the appliance using the logic of the smart meter using rules stored in the storage system, wherein the rules also indicate what constitute critical events at a subscriber’s premise or other designated location to manage the appliance upon the occurrence of the event. Paragraph 0039, presence document includes the presence information of all appliances, electric devices, energy profiles, physical state parameters, etc. Paragraph 0041, the rules database includes and stores rules set by a consumer or subscriber regarding control of electricity consumption at his or her premise or other designated location. The rules also indicate what constitute critical events at a subscriber's premise and thus, include event lists and event categories);

However, Mak fails to explicitly disclose evaluating an expression included in the condition based on the one or more parameter values; determining that an event has occurred based on the evaluating of the expression, wherein the event is associated with distributing a resource at a location; and executing the action to modify how the resource is distributed in response to the event.

Ahn, from the same or similar field of endeavor, discloses evaluating an expression included in the condition based on the one or more parameter values (Ahn, Paragraphs 0085-0086, smart meter receives various power failures from the power safety monitoring device and transmits them to the master server);
determining that an event has occurred based on the evaluating of the expression, wherein the event is associated with distributing a resource at a location (Ahn, Paragraph 0061, AMR receives various metered data (e.g., gas, city water, hot water, heat, and electricity). Paragraph 0064, electric safety monitor monitors occurrences of arc, electricity leakage, trips status of a circuit breaker, etc. and output an alarm or a trip signal. Paragraphs 0078-0079, smart meter provides real-time monitoring, finding failure occurrences, etc. Paragraphs 0085-0086, smart meter receives various power failures from the power safety monitoring device and transmits them to the master server. Paragraph 0043 of the Specification discloses that the mathematical expression represents for example the water pressure that can exceed the maximum pressure value. The Examiner interprets that the received power failure is equivalent to a value exceeding a mathematical expression in order to meet the first condition);
and executing the action to modify how the resource is distributed in response to the event (Ahn, Paragraph 0095, if the determination for stopping the operation of the load is made, the first microprocessor sends a power cease (interruption) command to the demand controller, which in turn stops the electricity supplied to a particular set-up or a home appliance, in response to the rate system to forcibly interrupt the operation of the load).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mak in view of Ahn in order to further modify the method of managing events in a smart grid from the teachings of Mak with the method of remote metering and controlling systems using an electric smart meter from the teachings of Ahn.

One of ordinary skill in the art would have been motivated because by include sending a command to stop the supplied power to the home electric appliance, it would prevent more failures from that particular appliance (Ahn – Paragraphs 0078-0079).


Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, the combination of Mak and Ahn disclose the non-transitory computer-readable medium of claim 16 above, where Ahn further discloses evaluating the expression comprises:
determining whether an amount of the resource being distributed at a point in time exceeds a first threshold value included in the set of parameters; or determining that an accumulated amount of the resource distributed over a time 31PATENTAttorney Docket No.: ITRN/0084US1C1interval exceeds a second threshold value included in the set of parameters (Ahn, Paragraph 0061, AMR receives various metered data (e.g., gas, city water, hot water, heat, and electricity). Paragraph 0064, electric safety monitor monitors occurrences of arc, electricity leakage, trips status of a circuit breaker, etc. and output an alarm or a trip signal. Paragraphs 0078-0079, smart meter provides real-time monitoring, finding failure occurrences, etc. Paragraphs 0085-0086, smart meter receives various power failures from the power safety monitoring device and transmits them to the master server. Paragraph 0043 of the Specification discloses that the mathematical expression represents for example the water pressure that can exceed the maximum pressure value. The Examiner interprets that the received power failure is equivalent to a value exceeding a mathematical expression in order to meet the first condition).

Regarding Claim 20, the combination of Mak and Ahn disclose the non-transitory computer-readable medium of claim 16 above, where Mak further discloses wherein the network device is not rebooted between receiving the one or more commands and executing the firmware application according to the modified configuration file (Mak, Paragraphs 0039-0040, presence updates from appliances is updated, which includes information of appliances, energy profiles, etc. Paragraph 0041, rules are used in order to manage electricity consumption for devices via smart meters. Paragraph 0044, utility manager subscribes to all presence information updates or events).


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mak and in view of Ahn, as applied to claims 1 and 10 above, and further in view of Hemant Kumar Jain (US 20040215976 A1), hereinafter “Jain”.

Regarding Claim 8, the combination of Mak and Ahn disclose the network device of claim 7 above.

However, the combination of Mak and Ahn fail to explicitly disclose where Mak further discloses wherein: the event corresponds to a network attack that targets a wireless network in which the network device resides; and performing the action comprises throttling access to at least one distributed resource provided by the wireless network.

Jain, from the same or similar field of endeavor, discloses wherein:
the event corresponds to a network attack that targets a wireless network in which the network device resides (Jain, Paragraph 0016, meter utilizes data from Layers 2, 3, and 4 classification and capable of maintaining statistics for rate based attacks, such as Port Scan. Fig 5, Paragraph 0063, meter includes a Port Scan Meter for preventing port scan attacks. Paragraph 0084, Port Scan Meter monitors traffic. Anytime the traffic exceeds the threshold of a user-defined number of ports during a given one second period, traffic from source is blocked in that direction for a certain preset time period);
and performing the action comprises throttling access to at least one distributed resource provided by the wireless network (Jain, Paragraph 0084, Port Scan Meter monitors traffic. Anytime the traffic exceeds the threshold of a user-defined number of ports during a given one second period, traffic from source is blocked in that direction for a certain preset time period).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mak in view of Ahn and in further view of Jain in order to further modify the method of managing events in a smart grid from the teachings of Mak and the method of remote metering and controlling systems using an electric smart meter from the teachings of Ahn with the method of detection and prevention of attacks on a network node from the teachings of Jain.

One of ordinary skill in the art would have been motivated because of preventing a plurality of rate-based denial of service (DOS) attacks as well as attacks such as Port Scans (Jain – Paragraphs 0007-0009).

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mak and in view of Ahn, as applied to claims 1 and 10 above, and further in view of Vikrant Shyamkant Kaulgud et al (US 20130262197 A1), hereinafter “Kaulgud”.

Regarding Claim 15, the combination of Mak and Ahn disclose the method of claim 9 above. 

However, the combination of Mak and Ahn fail to explicitly disclose wherein: the event corresponds to resource consumption at the location exceeding a quota associated with a time interval; and the action comprises terminating distribution of the resource at the location.

Kaulgud, from the same or similar field of endeavor, discloses	 wherein:
the event corresponds to resource consumption at the location exceeding a quota associated with a time interval (Kaulgud, Paragraph 0069, smart plug headend and the smart meter headend communicate with the networks through a common set of data security services. Paragraph 0073, meter data manager receives and manages data from the smart meters. The analytics and rules engine analyzes data from the power grid and from respective units and decide when power usage will be greater than available supply, or to act on rules or consumption quotas provided by the utility);
and the action comprises terminating distribution of the resource at the location (Kaulgud, Paragraph 0073, analytics and rules engine selects a customer home from which to adjust or disconnect power and from which of one or more appliances at the selected home, to reduce the demand sufficiently so that it is not greater than the supply, or to otherwise carry out the rules and quotas of the utility).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mak in view of Ahn and in further view of Kaulgud in order to further modify the method of managing events in a smart grid from the teachings of Mak and the method of remote metering and controlling systems using an electric smart meter from the teachings of Ahn with the method of community energy management system that analyzes and controls power to consuming units within a community from the teachings of Kaulgud.

One of ordinary skill in the art would have been motivated for the benefit of reducing or cutting electricity consumption by certain appliances and determining the consumption of the units (Kaulgud – Paragraphs 0013 and 0015-0016).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of modifying operational behavior of smart meters.
Some of the prior art include:
U.S. Publication 20120026898, U.S. Publication No. 20110061014, and U.S. Publication 20120053739.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446